Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
	Claims 12-27 remain withdrawn from consideration as being directed to a nonelected invention.  Applicant should note that claim 13 does not contain the limitations of elected claim 1; therefore, withdrawn claims 13-27 do not contain all of the limitations currently being examined in the instant application.

Claim Rejections - 35 USC § 112
The rejection of claims 1-11 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been obviated by the amendment and comments filed May 19, 2022.
The rejection of Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been obviated by the amendment and comments filed May 19, 2022. 

The following rejection is applicable:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the zeolite being limited to the species of small-pore zeolites described therein, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Instant claim 28 recites an iron loaded aluminosilicate zeolite having had iron introduced.  However, the specification only discloses a limited number of zeolites and having specific UV-VIS characteristics.  There is no description to reasonably convey to the artisan how to make any iron-containing microporous zeolite with the expectation of achieving one with the specified ratio of two different peak fitted ultraviolet visible absorbance band signals.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of US 2013/0195731 to Bull et al.

	The invention of claim 1 is as described hereinabove as being anticipated over the Wang et al. reference.  Claims 7-11 differ from the Wang et al. reference disclosure in that the instant claims recite various organizations of and additions to exhaust gas remediation catalyst systems.
	Bull et al. describe exhaust gas system organizations containing an analogous CHA zeolite (this carrying copper) to that described by Wang et al. and the instantly claimed invention.  Bull et al. disclose that the CHA can be deposited onto a honeycomb monolith substrate by treatment with a washcoating slurry as claimed herein or it may comprise the monolith itself.  [0040]. Bull et al. also disclose a  DOC pre-catalyst upstream or the SCR catalyst.  The reference further indicates that other components are known to be applied to the SCR composition, i.e. Pt, which is known for additional functionality in ammonium oxidation.  The reference further details systems with the necessary reductant and injector means. Paragraphs [0055] and [0073]. See additionally the examples.
Accordingly, the additional reference serves to disclose the more precise functionality and organization of exhaust gas reduction systems.  The artisan practicing in this field is well aware of the manner in which to provide such systems, and would have found the claim limitations obvious in view of the known manner in which to accomplish this procedure, guided by art-recognized knowledge as provided by Bull et al.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.
The Wang et al. article discloses iron containing aluminosilicates having a maximum pore opening defined by eight tetrahedral atoms and having the framework type CHA (SSZ-13).  The zeolite is loaded with iron species on the order of 0.62% by weight and higher and a Si/Al ratios of approximately 12, which would also result in a Fe/Al ratio consistent with the instant claims.  This material is characterized by UV-VIS spectroscopy which characterizes the desired iron species (isolated Fe3+).  Figure 1 (b) presents a tabulation of the UV-VIS spectra along with the peak fitting results and is considered to demonstrate that the signal band at 280 nm is providing an area clearly 2-5 times larger than that of the other bands, (not even just the 340 nm band).  The Wang et al. disclosure differs from the instant claims in the failure to specifically state that the iron is predominantly present as isolated iron species, not iron oxide.  
However, the Wang et al. disclosure is considered to clearly contain iron predominantly present as isolated iron species, because the peak at around 400 is negligible in comparison to the other species.  
Although claim 28 is a product by process claim, it reads on any iron-loaded aluminosilicate zeolite, which is met by the disclosure of Wang et al.  Because the claim steps now recite that the mesopores are “closed” during process, this claim clearly represents any iron containing zeolite, not even limited to the CHA, AEI, AFX, ERI or LTA of elected claim 1.  See particularly pages 202-203.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. for the reasons set forth hereinabove and further in view of US 2013/0195731 to Bull et al.

	Claims 7-11 differ from the Wang et al. reference disclosure in that the instant claims recite various organizations of and additions to exhaust gas remediation catalyst systems.
	Bull et al. describe exhaust gas system organizations containing an analogous CHA zeolite (this carrying copper) to that described by Wang et al. and the instantly claimed invention.  Bull et al. disclose that the CHA can be deposited onto a honeycomb monolith substrate by treatment with a washcoating slurry as claimed herein or it may comprise the monolith itself.  [0040]. Bull et al. also disclose a  DOC pre-catalyst upstream or the SCR catalyst.  The reference further indicates that other components are known to be applied to the SCR composition, i.e. Pt, which is known for additional functionality in ammonium oxidation.  The reference further details systems with the necessary reductant and injector means. Paragraphs [0055] and [0073]. See additionally the examples.
Accordingly, the additional reference serves to disclose the more precise functionality and organization of exhaust gas reduction systems.  The artisan practicing in this field is well aware of the manner in which to provide such systems, and would have found the claim limitations obvious in view of the known manner in which to accomplish this procedure, guided by art-recognized knowledge as provided by Bull et al.

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive to the extent set forth hereinabove.
Applicant’s arguments with respect to the Wang et al. document (and thus against Wang et al. in view of Bull et al. with respect to claims 7-11) asserts that it is clear that applicants presently claimed material is characterized by three peak maxima, whereas Wang et al. is characterized by a four peak maxima.  This difference is indicative of Wang et al. including higher molecular weight aggregates, whereas the instant material includes low molecular weight iron species and does not include iron oxide species.  This line of reasoning is not convincing in that Wang et al. specifically indicate that both isolated iron cations and tetrahedrally coordinated iron are present, which species are the same as the “predominantly present isolated iron species” of the instant claim.  Moreover, Wang et al. contain two monomer bands at 210-220 and 280-290 which are clearly representative of a predominant presence of isolated species.  The peak at 400 is fairly negligible, and is further not excluded by the instant claims.
As a result, Wang et al. teach the limitations of the instantly claimed material.
Applicant further asserts that their material does not include iron oxide species/clusters, however the herein claimed band at approximately 340 is representative of larger iron oxide species.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732